DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/13/2021.  Since the previous filing, claims 1 and 71 have been amended, claim 6 has been cancelled and no claims have been added.  Thus, claims 1, 5, 7-9, 15, 17-18, 22-23 and 68-71 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the limitation “wherein the first frequency is between about 1 Hz and about 30 Hz” in line 1-2.  In bas claim 1, the frequency range is defined as “between about 15 kHz and .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-9, 15, 17-18, 22-23, 68-70 and 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2013/0041296) in view of Tong (US 2004/0082979) and DiUbaldi (US 2010/0249677).
In regards to claim 1, Tass discloses a system for treatment of involuntary muscle contraction (apparatus 100, paragraph 34), comprising: a wearable interface having an internal contact surface (cuff, paragraph 82 line 3-4), the wearable interface configured to at least partially encircle a first portion of a limb of a subject (cuff attached to arm or leg of patient, paragraph 82 line 5); and an energy applicator (stimulation unit 11) carried by the wearable interface (stimulation unit 11 fastened to cuff, paragraph 82 line 3-4) and configured to apply vibrational energy (paragraph 82 line 9-10) to the limb of the patient. 
Tass does not teach the application of electrical stimulation energy.
However, Tong teaches the application of electrical stimulation energy (Functional Electrical Stimulation system, paragraph 47, comprises electrodes 1-6, paragraph 49).

Further DiUbaldi teaches a stimulation device wherein the energy applicator is configured to apply the vibrational energy at a frequency of between about 100 kHz and about 1 MHz (paragraph 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass wherein the energy applicator is configured to apply the vibrational energy at a frequency of between about 15 kHz and about 1 MHz as taught by DiUbaldi because it is known in the art that piezoelectric elements providing vibrational energy can be applied with a range that overlaps the claimed range.  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (2144.05 II A) in order to provide best vibrational therapy. 
In regards to claim 5, Tass in view of Tong and DiUbaldi teaches the system of claim 1 and Tass further discloses wherein the vibrational energy is provided by one or more piezoelectric elements (stimulation unit 11 may include a stimulation element 40 which may be driven by electromechanical converter 41 which may be a piezoelectric converter, paragraph 72) carried by the wearable interface (stimulation unit 11 on cuff, paragraph 82 line 3-4).
In regards to claim 7, Tass in view of Tong and DiUbaldi teaches the system of claim 5 and Tass further discloses wherein the one or more piezoelectric elements comprise a first 
In regards to claim 8, Tass in view of Tong and DiUbaldi teaches the system of claim 7 and the combination further discloses wherein the first frequency is between about 1 Hz and about 30 Hz (Tass: paragraph 22 line 7-9) and the second frequency is between about 100 kHz and about 1 MHz (DiUbaldi: paragraph 31).
While DiUbaldi does not encompasses the entirety of the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass wherein the energy applicator is configured to apply the vibrational energy at a frequency of between about 20 kHz and about 1 MHz as taught by DiUbaldi because it is known in the art that piezoelectric elements providing vibrational energy can be applied with a range that overlaps the claimed range.  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (2144.05 II A) in order to provide best vibrational therapy. 
In regards to claim 9, Tass in view of Tong and DiUbaldi teaches the system of claim 1 and Tong further teaches wherein the electrical stimulation energy is provided by one or more electrodes carried by the wearable interface (electrodes 1-6 on hand portion 9, paragraph 49).

In regards to claim 17, Tass in view of Tong and DiUbaldi teaches the system of claim 15 and Tass further teaches wherein the control unit is programmable (control unit 10 may set specific strength of stimuli 20, paragraph 60).
In regards to claim 18, Tass in view of Tass and DiUbaldi in view of Tong teaches the system of claim 15 and Tass further discloses wherein the control unit is configured to modify the operation of the energy applicator over time (paragraph 61).
In regards to claim 22, Tass in view of Tong and DiUbaldi teaches the system of claim 15 and Tass further discloses further comprising a sensor (measuring unit 16) carried by the wearable user interface and configured to output a signal related to muscular contraction within the limb (control unit 10 may controls stimulation units 11 using signals taken by measuring unit 16, paragraph 58).
In regards to claim 23, Tass in view of Tong and DiUbaldi teaches the system of claim 22 and Tass further discloses wherein the control unit is configured to modify the operation of the energy applicator based at least in part on measured changes in the signal output by the sensor (control unit 10 may set strength of stimuli 20 base on measured signals, paragraph 60).
In regards to claim 68, Tass in view of Tong and DiUbaldi teaches the system of claim 23 and Tass further discloses wherein the control unit is configured to change at least one of an amplitude or a frequency of energy applied by the energy applicator in response to a change in the amplitude of the signal output by the sensor (control unit sets specific frequency of impression depth for vibration stimuli based on amplitude of measured signal exceeding threshold, paragraph 60).
In regards to claim 69, Tass in view of Tong and DiUbaldi teaches the system of claim 23 and Tass further discloses wherein the control unit is configured to increase at least one of 
In regards to claim 70, Tass in view of Tong and DiUbaldi teaches the system of claim 23.
While Tass does not explicitly disclose wherein the control unit is configured to modify the operation of the energy applicator in a manner that is proportional to the amplitude, intensity, and/or prevalence of tremors in the limb of the subject, Tass does disclose that the operation of the energy applicator is modified based on the input to the control unit 10 from measuring unit 16, specifically that the frequency and amplitude of the applied vibrational energy is modified based on the input (paragraph 60-63).  It would therefore be obvious that the output response form control unit 10 would have some measure of proportionality to the input upon which it is based as this would allow the device to apply the appropriate vibrational energy to suit the need of the user.
In regards to claim 76, Tass in view of Tong and DiUbaldi teaches the system of claim 15.
While Tass does not explicitly disclose wherein the control unit is configured to provide an individualized treatment plan constructed or adapted for the subject, Tass does disclose that a threshold at which the control unit 10 initiates application of energy may be predefined.  It would therefore be obvious that such predefinition would be specific to the individual who was using the device in order to tailor the device response to their needs.
In regards to claim 77, Tass in view of Tong and DiUbaldi teaches the system of claim 1 and Tass further discloses wherein the wearable interface is configured to at least partially encircle a wrist of the subject (cuff may be worn on the arm of the patient, paragraph 82 line 5, no limitation as to where on the arm is mentioned).
.
Claim 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2013/0041296) in view of Tong (US 2004/0082979) and DiUbaldi (US 2010/0249677) as applied to claim 1 above and in further view of Unsworth (US 2006/0085047).
In regards to claim 71, Tass in view of Tong and DiUbaldi teaches the system of claim 22.
Tass does not disclose a memory configured to store one or more patient activity characteristics.
However, Usworth teaches a neuromuscular electrical stimulation device with a memory configured to store one or more patient activity characteristics (memory elements 10c stores preprogrammed map to interpret sensory inputs into motions such as those that would connote walking, paragraph 12 line 20-28, or other levels of body movement, paragraph 26 line 33-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass to have a memory configured to store one or more patient activity characteristics as taught by Unsworth  as this would allow the device to differentiate between types of user motion in order to accurately judge necessity of energy application.
In regards to claim 72, Tass in view of Tong, DiUbaldi and Unsworth teaches the system of claim 71 and the combination further teaches wherein the one or more patient activity characteristics comprise one or more of: walking, running, resting while awake, sitting (device can identify walking, paragraph 12 line 20-28, or other levels of body movement, paragraph 26 line 33-35).
Claim 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2013/0041296) in view of Tong (US 2004/0082979) and DiUbaldi (US 2010/0249677) as applied to claim 1 above and in further view of Staunton (US 6226552).
In regards to claim 73, Tass in view of Tong and DiUbaldi teaches the system of claim 22 and the combination further teaches wherein the electrical stimulation energy is provided by one or more electrodes carried by the wearable interface (Tong: electrodes 1-6).
The combination does not teach wherein the control unit is configured to increase or decrease one or more parameters of the one or more electrodes.
However, Staunton teaches a neuromuscular electrical stimulation device wherein the control unit is configured to increase or decrease one or more parameters of the one or more electrodes (circuit board 80 supports switches 132 and 134, column 7 line 41-42, which are used to adjust the intensity of the electrical pulse, column 7 line 53-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tass wherein the control unit is configured to increase or decrease one or more parameters of the one or more electrodes as taught by Staunton as this would allow the user to adjust the stimulation settings to suit their comfort and needs.
In regards to claim 74, Tass in view of Tong, DiUbaldi and Staunton teaches the system of claim 73 and Staunton further teaches wherein the one or more parameters include at least a parameter selected from the list consisting of: voltage, current, frequency, and pulse width (signals provided by circuitry 150 on circuit board 80 to leads 50 which connect to pads/electrodes 24 are pulse width voltage modulated, column 5 line 21-23 and column 9 line 5-30).
In regards to claim 75, Tass in view of Tong, DiUbaldi and Staunton teaches the system of claim 73 and Staunton further teaches wherein the control unit is configured to activate the .
Response to Arguments
The arguments regarding the combination of Tass and Tong have been considered and are not persuasive.  Applicant’s argument that Tong is an implanted device is in error as paragraph 11, 17 and 49-50 clearly state that the electrodes are in contact with the skin and not implanted beneath it.  The sited paragraph 6 explains the intended use which mimics that of an implantable FES system without the need for an implant.  Further, applicant argues that Tass and Tong have contradictory purposes.  Examiner respectfully disagrees.  Both devices are intended to stimulate limbs of individuals suffering from muscular disorders (Tass: paragraph 2; Tong: paragraph 4 and 6).
The arguments regarding the combination of DiUbaldi have been considered but are not persuasive.  While the device of DiUbaldi does utilize an implantable device, DiUbaldi is not being called upon to teach anything other than that it is known to operate a vibrational stimulation device within a requisite range, not the device itself.  Tass is cited (see claim 1 and claim 5 rejections above) to teach the vibrational stimulation device and that the vibrational stimulation device may be a piezoelectric element.  DiUbaldi teaches that it is known to operate such a vibrational stimulation device within the required range to vibrate the device at its resonant frequency (DiUbaldi: paragraph 31).
Other references considered relevant but not cited:
Yamashita (US 2005/0187071) teaches a wearable vibrational device with an operation range including the claimed range of the instant application.
Castel (US 2011/0040235) teaches a handheld device which induces vibration to the skin within the claimed range of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785